         Case 2:21-cv-03046-ER Document 35 Filed 09/07/21 Page 1 of 22




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

CHESTNUT STREET                           :                  CIVIL ACTION
CONSOLIDATED, LLC,                        :
                                          :
                        Plaintiff,        :                  NO. 2:21-cv-03046-ER
                                          :
            v.                            :
                                          :
BAHAA DAWARA, et al.                      :
                                          :
                        Defendants.       :
__________________________________________:

             PLAINTIFF CSC’S SUPPLEMENTAL BRIEF IN RESPONSE TO
                 THE DAWARA ARSONISTS’ MOTION TO DISMISS


       Plaintiff Chestnut Street Consolidated, LLC (“CSC”), by and through undersigned counsel,

Gellert Scali Busenkell & Brown LLC, hereby submits the following Supplemental Brief in

Opposition to the Motion to Dismiss for lack of subject matter jurisdiction filed by Imad Dawara

(“Imad”), Bahaa Dawara (“Bahaa”) (collectively, “Dawara Arsonists”).

                   CSC’s SUPPLEMENTAL DISCOVERY RESPONSES

       Plaintiff Chestnut Street Consolidated, LLC (“CSC”), timely responded to the

interrogatories set forth in the court’s order dated August 17, 2021, with responses that were

verified by a duly designated Discovery Compliance officer of CSC, as follows:

   a. How did converting Chestnut Street Consolidated, LLC (“CSC”) to a Delaware
      limited liability company (“LLC”) aid to minimize CSC’s tax liability?

       RESPONSE:

               The conversion included two steps: a conversion of membership interests in CSC

       to Delaware C-Corporations; and (b) a conversion of CSC to a Delaware LLC itself. Each
              Case 2:21-cv-03046-ER Document 35 Filed 09/07/21 Page 2 of 22




           of these steps provided distinct tax advantages, which are summarized in the attached chart

           (marked as Exhibit 9), and discussed more fully below.

                    1. As CSC is an entity that elected to be treated as a partnership for federal tax

                         purposes, its profits flow to its members via Schedules K-1 and the state

                         analogues of Schedules K-1. In its prior form, all of CSC’s profits propagated

                         to its individual Principals. Without a change in corporate structure, profits

                         generated in 2021 and onward, including profits from recovery of assigned

                         claims, were anticipated to be taxed as follows:

                             -    At the LLC level: 6.25% for City of Philadelphia NPT tax and 0.1415%

                                  for City of Philadelphia Gross Receipts Tax; and

                             -    At the individual member or member-beneficiary level: federal income

                                  tax 37%, state income tax of 3.07% and with at least some or potentially

                                  all members, Philadelphia income/school tax of 3.84.

                             -    The combined effect of the above taxation was a 47.49% tax burden.

                    2. Federal tax considerations. As a first step, the Principals chose to defer the

                         taxation of CSC profits by sheltering them inside C-Corporations, which would

                         become the new members of the LLC by assignment of membership interests.

                         C-Corporations pay a 21% federal income tax on K-1 income from CSC vis-a-

                         vis the individuals’ 37% federal tax bracket 1. As long as the C-Corporations do

                         not distribute their profits as dividends to the Principals, which the Principals

                         do not intend to happen for a long time, the additional 15% qualified dividend

                         tax and 3.8% Medicare tax is deferred. After the 15% and 3.8% taxes, the total



1
    The 37% tax bracket will apply to at least some and likely to all Principals of CSC in 2021.

                                                            2
Case 2:21-cv-03046-ER Document 35 Filed 09/07/21 Page 3 of 22




       federal income tax burden is very close to the individually owned option, but a

       significant part of it is deferred until much later.

    3. State tax considerations for members. The next question was to choose the best

       domicile for the C-Corporations. Delaware was chosen since the anticipated

       Delaware state income tax on these C-Corporations’ profits from would likely

       be 0% vs. 9.99% in Pennsylvania. Even to the extent this proves incorrect,

       Delaware’s corporate income tax is 8.7%, which is lower than Pennsylvania’s

       9.99%. Delaware C-Corporations do not get taxed on their non-Delaware based

       business activities. To the extent the C-Corporations derive profits that become

       subject to Delaware’s 8.7% corporate income tax, they may be further

       converted to Nevada C-Corporations, where they will be subject to 0% state

       tax.

    4. State and city tax considerations for the LLC. The final question was whether

       CSC should also change its domicile to Delaware. The tax-related

       considerations were to legally avoid the 6.25% and 0.1415% taxes that would

       almost certainly be imposed on CSC by Philadelphia Revenue Department if

       CSC did not change its domicile. It also appeared more logical and simple to

       have CSC and its members to have the same state of domicile.

    5. General tax law issues. The following was generally considered prior to

       conversion, with substantial advice of counsel and through independent

       research by the Principals:

              -   Businesses that are formed in Delaware but do not conduct business

                  there do not need to pay any state corporate income tax. Additionally,



                                       3
Case 2:21-cv-03046-ER Document 35 Filed 09/07/21 Page 4 of 22




             there is no tax on royalty payments or other "intangible assets". Non-

             residents pay no Delaware state personal income tax on income derived

             and/or dividends received from Delaware entities. There is no sales tax

             in Delaware. There is no state corporate income tax on goods and

             services provided by Delaware corporations operating outside of

             Delaware. The state does not have a corporate tax on interest or other

             investment income that a Delaware holding company earns. If a holding

             corporation owns fixed-income investments or equity investments, it is

             not taxed on its gains at the state level. Delaware also does not have any

             personal property tax. The state has no value-added taxes (VATs), it

             does not tax business transactions, and it does not have use, inventory

             or unitary taxes. There is no inheritance tax in Delaware, and there are

             no capital shares or stock transfer taxes. The municipal taxation, even if

             it applies, is nominal. In sum, Delaware imposes lower taxes on the LLC

             and lower corporate taxes on members of the LLC. By moving its entire

             corporate structure to Delaware, CSC will be able to take advantage of

             this lower tax regime.

         -   By contrast, Pennsylvania requires payment of taxes based on all earned

             income, and taxes its residents on all income earned in all states and

             worldwide. In particular, Pennsylvania imposes a 9.99% tax on profits

             of Pennsylvania C-Corporations. Further, Philadelphia imposes a 6.25%

             tax on the income of all businesses that operate there. By moving CSC




                                      4
          Case 2:21-cv-03046-ER Document 35 Filed 09/07/21 Page 5 of 22




                           and all its members to Delaware, these taxes were entirely and legally

                           avoided.

                       -   From the federal tax perspective, in some circumstances, the

                           substitution of the 21% corporate tax and the 15%+3.8% dividend tax,

                           if (a) individual owners are in the lower tax brackets and (b) they intend

                           take their income from the C-Corporations right away, they are better

                           off keeping their interests in the LLC directly in their names. However,

                           in circumstances when the individual federal tax bracket is at 37%

                           and/or tax deferral is desired, ownership through C-Corporations is

                           unquestionably advantageous. These circumstances will apply to at least

                           some and likely all individual Principals of CSC in tax year 2021.

   b. How did converting CSC to a Delaware LLC lower the business’s operational costs?

       RESPONSE:

Besides substantial tax savings, CSC was able to secure physical office space in Wilmington,

Delaware with an office address that includes access to meeting space to host business meetings

including board, manager and member meetings. This office space has been provided to CSC and

its Principals at no cost. No equivalent services were available in Pennsylvania for no cost.

Contrary to the averments of opposing counsel, this is not a “mailbox” location, but a physical

office with the aforementioned facilities.

   c. How did converting CSC to a Delaware LLC allow CSC a greater freedom of
      operations, anonymity of ownership, and control over the LLC?

       RESPONSE:

       Delaware is a well-known “privacy and asset protection haven.”




                                                 5
          Case 2:21-cv-03046-ER Document 35 Filed 09/07/21 Page 6 of 22




       Unlike in Pennsylvania, Delaware law offers confidentiality by shielding the identities and

personal information of privately held corporate business owners from public record. Even when

business owners file incorporation papers, the state only requires filing the name of the entity and

the name and address of the registered agent. Additionally, Delaware does not require the names

and addresses of LLC members and managers to be made public. Delaware’s Limited Liability

Company Act, 6 Del.C. § 18-101, et seq. (the “DLLC Act”) in Section 18-201 requires only one

authorized person be named and Section 18-102 does not require that a manager or member of the

LLC be named or disclosed. By contrast, the Pennsylvania Uniform Limited Liability Company

Act of 2016, 15 Pa. Uncons. Stat. § 8811, et seq. (PA LLC Act”) provides in Section 8821 that the

formation must be signed by each organizer and pursuant to 15 Pa. Uncons. Stat. §§ 134 and 135,

applicable to all business entries filing any documents of record in Pennsylvania, docketing

statements for each filing must be provided to the Department of State that specifically identify

officers and managers. The information contained in the docketing statements are made available

other agencies and to the public.

       In sum, unlike Pennsylvania, Delaware does not require the disclosure of the identities of

the shareholders, officers or directors of a corporation (such as Combined and Connected), or

members of a manager-managed LLC (such as CSC) in either the required initial corporate filings

or annual reports. This amounts to multiple layers of privacy that the Principals of CSC achieved.

       The prime manifestation of this protection actually working is opposing counsels’ ease of

discovering multiple bits and pieces of CSC’s Principals’ information in the public records in

Pennsylvania, contrasted with his complete inability to discover any of the same information in

Delaware post-conversion. While counsel for the defendants in this case claim that his clients know

the identities of those behind CSC, this is, in fact, not so. First, while the “pool” of significant



                                                 6
          Case 2:21-cv-03046-ER Document 35 Filed 09/07/21 Page 7 of 22




victims is indeed limited to about two dozen known owners and residents, that is still a very large

pool compared to knowing exactly which one of them are behind CSC. Second, additional

individuals may or may not be participating in CSC’s present activities, and their privacy and

safety is of paramount concern to CSC.

       Given the defendants’ history of threatening the lives and livelihoods of those who had

wronged them in prior court proceedings (namely, by RCL’s landlord obtaining an order for

eviction of RCL from its Chestnut Street location), privacy was a paramount concern for the

Principals. Based on advice of counsel, they believed, and continue to believe, that they have

achieved the most robust level of privacy. Had it not been for these unexpected jurisdiction-related

proceedings, the identities of at least some individuals behind CSC would forever remain unknown

to the defendants and their counsel, as these identities are completely irrelevant to the merits of

CSC’s claims of fraudulent conveyance.

       An anonymous LLC structure is the desired choice for the Principals of CSC who wanted

to conduct business privately, wished to prevent the aggressors who destroyed the real estate from

which many of their rights are derived from uncovering their identity and easily looking them up,

and who preferred a level of privacy and separation of their business from their personal lives.

Delaware was geographically the closest state to Pennsylvania to permit such formations.

       To the extent CSC’s legal pursuit of the Dawara Arsonists and their relatives is being

managed and/or co-managed by those who were not the original victims, any disclosure of the

identity of such individuals would clearly expose them and their families to new dangers from

defendants and their potential co-conspirators operating outside prison – an unnecessary danger at

this stage of proceedings when the only thing at issue is jurisdiction.




                                                  7
          Case 2:21-cv-03046-ER Document 35 Filed 09/07/21 Page 8 of 22




       Opposing counsel claims that his clients already know who the individuals behind CSC

are. This is most certainly incorrect. They may think that they know who these individuals are –

but in reality, they are mistaken. Indeed, if they did know this already, they would not be trying so

hard to obtain this information from CSC. Specifically, while the identities of 20+ of the main

victims of the fire are indeed known to the defendants (although not necessarily by their full

names), they do not know the exact composition of victims who are behind CSC. They also do not

know if any individuals other than some of the 20+ direct victims are involved in CSC’s effort to

recover on assigned claims. They do not know their respective roles and their business

arrangements with each other. It is largely to protect all this information that CSC’s conversion

was effectuated with maximum attention to privacy, including the extra layer of privacy protection

that corporate members provided. All this information is completely irrelevant to the fraudulent

conveyance claims, as the liability has been established in the Philadelphia court. The individuals

behind CSC regret that the present and unexpected jurisdiction-related endeavor is being used to

try to discover their identities where the merits of their complaint would not require it and insist

on attorney for defendants treating all information provided with extreme sensitivity, and not

disclosing it directly or indirectly to any non-counsel parties. Even minimal indicia of tangential

information may result in such discovery. Any harm that comes to the Principals from defendants

as a result of inadvertent disclosure of clues by opposing counsel will be actionable.

       Although not as important a consequence of privacy protections, Delaware law also better

protects the personal assets of shareholders and LLC members from attack by corporate or LLC

creditors or others due to the narrower disclosure limitations regarding owners and officers.

       Further, also not as important as privacy, as set forth in "§ 18-106..." Del. Code Tit. 6 Sec.

18-106 [Effective 8/1/2021] (the “DLLC Act”), limited liability companies organized in Delaware



                                                 8
          Case 2:21-cv-03046-ER Document 35 Filed 09/07/21 Page 9 of 22




can operate freely pursuant to the doctrine of freedom of contract. On the other hand, companies

organized in Pennsylvania are restricted in many respects as set forth in § 8847 of the PA LLC

Act. For example, under Pennsylvania law "an act outside the ordinary course of the activities and

affairs of the company (like buying or selling real estate) may be undertaken only with the

affirmative vote or consent of all members." 15 Pa. Uncons. Stat. &sect; 8847 Management of

limited liability company (Pennsylvania Unconsolidated Statutes (2021 Edition)).            Under

Delaware law, the LLC members can agree how such decisions may be made without the

requirement of unanimous consent. The long-term plan of CSC’s members is to reinvest profits

and recoveries obtained through CSC and as such they desire the greatest flexibility in engaging

in such future transactions.

   d. What benefits did CSC obtain under Delaware law by converting its status to a
      Delaware LLC?

       RESPONSE:

       Besides the tax savings, freedom of management and anonymity, CSC sought to operate

under what the Principals, on advice of counsel and based on their own general knowledge and

research, considered to be generally more modern laws that clearly spell out what can and cannot

be done. The large body of Delaware case law, court rulings, generated over many years provide

both guidance and predictability to Delaware companies, lawyers, and judges. The business-

friendly limited liability company law of Delaware is the model for law students at every law

school in the United States who study the Delaware limited liability law, the corporation statute

and the decisions of Delaware courts interpreting that law.

       The quality of Delaware courts and judges is another reason. Delaware has a special court,

the Court of Chancery, to rule on corporate law disputes without juries. Corporate cases do not get

stuck on dockets behind the multitude of non-corporate cases. Instead, Delaware corporations can

                                                9
         Case 2:21-cv-03046-ER Document 35 Filed 09/07/21 Page 10 of 22




expect their legal disputes to be addressed promptly and expertly by judges who specialize in

corporate law. Its appointed judges are highly experienced in business cases, and effectively solve

corporate disputes in weeks or months instead of years as in Pennsylvania.

        Judges in Delaware are appointed by the governor, with the consent of the Senate. In

Pennsylvania, all judges are elected. Delaware’s Supreme Court and Court of Chancery each have

5 jurists that have statewide jurisdiction over all of Delaware’s three counties. Pennsylvania’s 67

counties each have their own trial court of general jurisdiction. Pennsylvania has an intermediate

appellate court. Delaware does not. As a result, ultimate determinations are more speedily

obtained in Delaware. Even when judges change in Delaware, it is not a favoritism or political

system. Judges in Delaware make reasoned, non-political decisions.

        Delaware updates its corporate statutes virtually every year. Pennsylvania does not revise

its business laws very often. (One reason for the difference may be that it is easier to have the

relatively small number of bar leaders and legislative leaders agree each year on the amendments

to the Delaware corporate statute because there are fewer people that need to “sign off” on a new

law).

        The long-term plan of CSC’s members is to reinvest profits and recoveries obtained

through CSC. The savings provided by having such profits remain undistributed in C-corporations

for an extended period of time are extremely high. The advantage of being able to make Delaware’s

Courts of Chancery the forum for resolving future business disputes, particularly with third parties,

is an important addition to this long-term plan.




                                                   10
         Case 2:21-cv-03046-ER Document 35 Filed 09/07/21 Page 11 of 22




   e. What, if any other, benefits did CSC’s initial members seek to obtain by assigning
      their interests to the Delaware corporations Chestnut Street Connected and Chestnut
      Street Combined?


       RESPONSE:

       By converting from a Pennsylvania LLC to a Delaware LLC, CSC safeguarded its assets

by building a stronger shield between CSC’s assets and its members’ and their owners’ business

liabilities. This means that, if some of CSC’s members and/or the Principals behind them cannot

pay their creditor(s), this shield makes it difficult for creditors to penetrate into the assets of the

LLC.    This is because unlike in Pennsylvania, Delaware law explicitly makes the limited

“Charging Order” the sole and exclusive remedy for creditors of LLC members. This prevents

creditors of business partners from taking over control of the company. Creditors of a member can

only get an economic interest in the LLC’s distributions to that member, not a control interest or a

right to liquidate the LLC. By contrast, Pennsylvania permits charging orders to attach to any

transferable interest of the member, and theoretically permit a creditor to reach the debtor’s share

of LLC’s assets. See 15 Pa.C.S. § 8454. The right of a transferee to participate in the management

of the business may be transferred only if the operating agreement so provides, or with the consent

of the other members.

       These considerations were particularly important since at least one of the Principals was

recently contemplating bankruptcy, and he/she/it is still not completely “out of the woods” yet

financially. The finances of this Principal were destabilized as a result of the Fire and were in a

downhill slide for several years since then. There are potential and/or actual creditors with large

liquidated and/or unliquidated claims against this Principal and/or his/her/its business interests. In

these circumstances, both this Principal and other Principals wanted to protect CSC from




                                                  11
         Case 2:21-cv-03046-ER Document 35 Filed 09/07/21 Page 12 of 22




interference by these potential and/or actual creditors. The conversion to a Delaware LLC provided

this greater level of protection.

       This said, the federal jurisdiction afforded to a fraudulent transfer lawsuit was also

considered by the Principals as a factor in the Delaware conversion. Principals believe in federal

courts being more efficient in their administration of justice, and knew that their counsel mainly

practiced in federal courts. This was an important additional benefit of the conversion, but not its

main reason. Even if federal jurisdiction was not at issue, the conversion would have still been

implemented for all the other reasons described above.

       CSC feels the need to address the claim by opposing counsel that the Philadelphia court

had allegedly denied an identical injunction in 2019-2020, and CSC “forum-shopped” to this court

because of this, artificially creating federal jurisdiction by re-registering in Delaware. Nothing

could be further from the truth. First, as described above, the conversion was being considered as

a non-urgent item long before the possibility of filing the present lawsuit arose, which switched

into turbo mode when the protection became acutely necessary. Second, it is a fallacy that the

circumstances in which the prior injunction was denied were anywhere near similar to the present

situation. Specifically, the Philadelphia injunction was sought in late 2019 (and denied in 2020) –

at the outset of the civil complaint, long before any liability under it was established, and when

fraudulent transfers were a mere hypothesis. In other words, this was (a) prior to the Dawara

Arsonists’ guilty plea and conviction, (b) prior to the issuance of a civil judgment against them,

and (c) prior to the discovery of actual and incontestable fraudulent transfers by them and their

relatives, which were performed repeatedly and with the clear intent of avoiding collection by

CSC. While CSC is presently before the federal court with its fraudulent transfer complaint and

an injunction request, it is confident that any state court, or any other court for that matter, would



                                                 12
          Case 2:21-cv-03046-ER Document 35 Filed 09/07/21 Page 13 of 22




grant it the same relief it seeks here. The outrage of what the defendants have done, fully

documented by public record, would doubtless impress any court into ensuring it does not happen

again.

   f. Why was CSC converted to a Delaware LLC one week before filing the present action
      in federal court?

         RESPONSE:

         Prior to June 24, 2021, CSC did not anticipate a substantial recover from its claims against

the defendants. While the judgment in the Philadelphia court was inevitable, its collection was

deemed virtually impossible. The Principals of CSC had been considering reorganizing in a

jurisdiction that would better protect their anonymity and give them tax advantages, but this was

not an item of priority or urgency.

         On June 24, 2021, CSC uncovered the fraudulent conveyances that form the basis of the

present case. It became suddenly clear that a substantial recovery would likely finally be

forthcoming in favor of CSC with these previously unknown assets of the defendants found. The

identities of the Principals were suddenly in urgent need of maximum protection, and tax

optimization became suddenly important in light of significant revenue from the recovery in these

proceedings that was all but inevitable.

         In the week between June 24, 2021 and June 30, 2021, the Principals of CSC accelerated

and performed the business reorganization steps that had been contemplated for months to

anonymize all CSC-related information to the greatest extent possible, and shield the forthcoming

recovery through newly created business structures, defer and reduce tax liabilities on income

payable in both instant and future periods, and better insulate assets and proceeds from potential

future claims and creditors in a legal manner (such claims and creditors potentially both existing




                                                 13
         Case 2:21-cv-03046-ER Document 35 Filed 09/07/21 Page 14 of 22




against some of the Principals and potentially appearing against CSC and its members in the

context of their future business activities).

        CSC obtained its business assets including the assigned rights from 2018 through 2021.

Most of the rights were assigned in 2018-2019. At that time, the Dawara Arsonists were not yet

known to be the real arsonists, and had not yet been arrested. Due to the preliminary business

activity of CSC, the state of formation was not a significant consideration. In fact, at the time, the

prosecution of any claims against the Dawara Arsonists was deemed very unlikely. This changed

when the Dawara Arsonists were arrested in October 2019. A lawsuit was filed in November 2019,

but still, CSC was not optimistic about any recovery.

        When the Dawara Arsonists plead guilty in February of 2021, CSC began to consider tax

optimization and anonymity issues in connection with any potential recovery. This was because

CSC identified a possible fraudulently transferred asset that was different from the real estate that

was discovered on June 24, 2021. Still, prior to June 24, 2021, CSC did not expect to realize

significant short-term income from its holdings. A judgment was still required and even then, it

was expected to be difficult to enforce against the asset in question.

        However, on June 24, 2021, CSC learned that the Dawara Arsonists had transferred easily

disposable real estate assets of significant value to family members. The fraudulent transfer rights

of CSC needed to be promptly acted upon and pushed CSC to quickly consider its alternatives for

tax minimization, freedom and ease of management and operation, anonymity, asset protection,

and an overall friendly business environment related to the future operations of the company.




                                                 14
         Case 2:21-cv-03046-ER Document 35 Filed 09/07/21 Page 15 of 22




                                    FURTHER DISCOVERY

       The foregoing responses were timely provided under oath to counsel for the moving

defendants on August 23. No deposition was requested or sought by Defendants. Despite four

emails having been sent since August 20, counsel for defendants has not communicated with

counsel for CSC since that date.

                                      LEGAL ARGUMENTS

      (1) The Court Has Diversity Jurisdiction Over this Fraudulent Transfer Action

      For diversity jurisdiction to lie, the amount in controversy must exceed $75,000 and there

must be "complete diversity" amongst the parties. See Johnson v. SmithKline Beecham Corp., 724

F.3d 337, 346 (3d Cir. 2013). "Complete diversity," which must exist at the time the complaint is

filed, means that the plaintiff cannot be a citizen of the same state as any of the defendants. See id.

"The citizenship of a natural person is the state where that person is domiciled," while "a limited

liability company is a citizen of all the states of its members." GBForefront, L.P. v. Forefront

Mgmt. Grp., LLC, 888 F.3d 29, 34 (3d Cir. 2018).

      It is undisputed that CSC is a Delaware limited liability company whose two members are

Delaware corporations with principal places of business in Delaware. The defendants are all

Pennsylvania citizens.

      Two of the seven defendants filed a motion to dismiss for lack of subject-matter jurisdiction.

Their argument is that CSC has failed to establish diversity jurisdiction.

      "The principal federal statute governing diversity jurisdiction, 28 U.S.C. § 1332, gives

federal district courts original jurisdiction of all civil actions ‘between ... citizens of different

States' where the amount in controversy exceeds $75,000." Lincoln Benefit Life Co. v. AEI Life,

LLC, 800 F.3d 99 (3rd Cir. 2015). Although there is no good reason to treat LLCs differently from



                                                  15
         Case 2:21-cv-03046-ER Document 35 Filed 09/07/21 Page 16 of 22




corporations for diversity-of-citizenship purposes, see concurring opinion in Lincoln Benefit Life

Co. v. AEI Life, LLC, 800 F.3d 99 (3rd Cir. 2015), “the citizenship of partnerships and other

unincorporated associations is determined by the citizenship of [their] partners or members.”..."

citing Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 419 (3d Cir.2010).

       Here, CSC’s members are both Delaware corporations with principal places of business in

Delaware. "For jurisdictional purposes, “a corporation is a citizen of both its state of incorporation

and the state ‘where it has its principal place of business.’ ” Johnson v. SmithKline Beecham Corp.,

724 F.3d 337, 347 (3d Cir. 2013) (quoting 28 U.S.C. § 1332(c)(1) ).

       CSC has established that the parties here are completely diverse: CSC is a Delaware limited

liability company whose two members are Delaware corporations with principal places of business

in Delaware. The defendants are all Pennsylvania citizens.

        There is also no dispute that the second requirement for federal jurisdiction under the

diversity statute is present here, i.e. that the “matter in controversy exceeds the sum or value of

$75,000 ....” 28 U.S.C. § 1332(a), ." Auto-Owners Ins. Co. v. Stevens &amp; Ricci Inc., 835 F.3d

388 (3rd Cir. 2016). CSC seeks to avoid, pursuant to the Pennsylvania Voidable Transfers Act,

the transfer of at least three parcels of real estate each with value far in excess of the $75,000

jurisdictional amount.

       The complete-diversity requirement has been satisfied in this case. Accordingly, and

because the amount in controversy here exceeded $75,000, this case falls within the exercise of

this court’s diversity jurisdiction.




                                                 16
         Case 2:21-cv-03046-ER Document 35 Filed 09/07/21 Page 17 of 22




      (2) CSC Is the Real Party in Interest - Jurisdiction Was Not Artificially
          Manufactured in Contravention of Section 1359


       Defendants' factual challenge to diversity jurisdiction is simply that complete diversity was

lacking when the lawsuit was filed because the plaintiff’s conversion from a Pennsylvania limited

liability company to a Delaware limited liability company pre-suit demonstrates a 'naked' purpose

to create diversity jurisdiction prohibited by section 1359 of title 28 US Code. The movants argue

that CSC was converted from a Pennsylvania limited liability company to a Delaware limited

liability company as a sham to manufacture diversity jurisdiction.

       The foregoing responses to the court’s inquiries establish that the conversion and

restructuring of CS was for several valid business reasons and was not a shame. Moreover, the

Supreme Court does not agree with defendants’ assertion. For example, having all assets of one

corporation transferred to another corporation by action of a board of directors and stockholders

fails to demonstrate a 'naked' purpose to create diversity; the Supreme Court held in Black & White

Taxicab & Transfer Co. v. Brown & Yellow Taxicab & Transfer Co., 276 U.S. 518, 48 S.Ct. 404,

72 L.Ed.2d 681 (1928) that Section 37 of the Judicial Code of 1911, the precursor of Section 1359,

was not applicable in a case where a Tennessee corporation had been purposely created and a cause

of action assigned to it along with other assets by a Kentucky corporation, for the express purpose

of creating diversity jurisdiction. The Court pointed out that Section 37 was inapplicable because

"The succession and transfer were actual, not feigned or merely colorable. In these circumstances,

courts will not inquire into motives when deciding their jurisdiction.” supra 276 U.S. at 524, 48

S.Ct. at 405 (citations omitted). It is enough that respondent is the real party in interest. The court



                                                  17
         Case 2:21-cv-03046-ER Document 35 Filed 09/07/21 Page 18 of 22




added that "[t]he motives which induced the creation of respondent to become successor to its

Kentucky grantor and take a transfer of its property have no influence on the validity of the

transactions which are the subject of the suit." supra 276 U.S. 518 at 524.

       Under the Supreme Court’s analysis, neither the conversion of a Pennsylvania limited

liability company to a Delaware limited liability company nor the transfer of membership interests

in the Delaware limited liability company from individuals to Delaware corporate ownership

demonstrate a 'naked' purpose to create diversity.        CSC’s business justifications for these

developments including tax avoidance, tax deferral, freedom of operations, certainty of corporate

law and anonymity overshadow the defendants’ argument.

       This is not the case where the non-diverse plaintiff assigned its rights to a straw party for

one dollar and by a separate agreement dated the same day, the straw party promised to pay back

the non-diverse plaintiff 95% of any net recovery on the assigned cause of action. See, Kramer v.

Caribbean Mills, Inc, 394 U.S. 823, 89 S.Ct. 1487, 23 L.Ed.2d 9 (1969). Nor is this the case where

non-diverse bond holder plaintiffs “cut the coupons from their bonds and transferred them to a

citizen of Massachusetts, who gave in return a non-negotiable two-year note for $500 and a

promise to pay back 50% of the net amount recovered above $500." Farmington Village Corp. v.

Pillsbury, 114 U.S. 138, 5 S.Ct. 807, 29 L.Ed. 114 (1885). No straw party assignee is involved in

this case. These were valid corporate transactions for substantial business reasons.

       The facts here are undisputed but that CSC is the real party in interest. The evidence

establishes beyond doubt that CSC’s conversion from a Pennsylvania limited liability company to

a Delaware limited liability company was real, actual, not feigned and not merely colorable. Even

the motive of CSC’s conversion establishes the important business justifications for the conversion

including cost savings, tax optimization and anonymity.



                                                18
         Case 2:21-cv-03046-ER Document 35 Filed 09/07/21 Page 19 of 22




       In a case very similar to the case before this court, SmithKline Beecham, a Pennsylvania

corporation, was sued, along with several related entities over allegations that it manufactured an

injurious defective pharmaceutical drug. Before the case was filed, the business entity had

dissolved as a Pennsylvania corporation, domesticated as a Delaware corporation, and converted

to a limited liability company called GSK LLC. When the plaintiffs, one of whom was a

Pennsylvania citizen, subsequently brought the action in state court and defendants removed it to

the district court, the plaintiffs claimed that the case should be remanded because SmithKline

Beecham and one of the plaintiffs were Pennsylvania citizens and thus diversity of citizenship was

absent. Plaintiffs claimed that the former SmithKline Beecham should be considered in the

jurisdiction analysis as it was still a real party in interest because Pennsylvania statutory law

preserved a dissolved corporation's interest in litigation against it. The Third Circuit emphasized

that SmithKline Beecham did not merely dissolve. Rather, it domesticated as a new entity in

Delaware which has "has stepped into SmithKline Beecham's shoes" because "under Delaware

law, all of SmithKline Beecham's debts, liabilities and duties now lie with GSK LLC." Id. at 359

(internal citations and quotation marks omitted). In these circumstances, the court concluded that

SmithKline Beecham had become a nominal party and the court disregarded its citizenship for

purposes of diversity jurisdiction. See also, Walsh v. Defenders, Inc., 894 F.3d 583 (3rd Cir. 2018).

The court held that in determining citizenship of an LLC, whose sole member was a corporation,

the state of incorporation and principal place of business of the corporation determined citizenship

of the LLC.

       A nearly identical process was completed by CSC in this case before suit was filed. Under

Delaware law, all of CSC’s debts, liabilities and duties now lie with CSC as a converted LLC.




                                                 19
         Case 2:21-cv-03046-ER Document 35 Filed 09/07/21 Page 20 of 22




       Generally, courts consider a number of factors to determine whether parties have colluded

to manufacture jurisdiction, including: the assignee's lack of a previous connection with the claim

assigned; the remittance by the assignee to the assignor of any recovery; whether the assignor

actually controls the conduct of the litigation; the timing of the assignment; the lack of any

meaningful consideration for the assignment; and the underlying purpose of the assignment.

Federal Realty Inv. Trust v. Juniper Props. Group, 2000 WL 424287, at *4 (E.D.Pa. Apr. 18,

2000). None of those factors suggest any improper collusion here. CSC and its members in good

faith and for valid business reasons converted to a Delaware limited liability company owned by

Delaware corporations. CSC has been long involved with the rights against the Dawara Arsonists

in the underlying matters. The individual and business victims fully assigned their interests to

Delaware corporations they created for legitimate business purposes. The assignments at issue here

are full and complete. These are not straw parties but rather real parties in interest.

       The Third Circuit also interprets § 1359 with a focus on straw or sham entities to outlaw

the creation of jurisdiction where a party has been improperly or collusively made or joined to

invoke the jurisdiction of the court. The focus is, for example, the artificial selection of a

nonresident straw representative who has no duty or function except to offer the use of his

citizenship to create diversity in contemplated litigation. McSparran v. Weist, 402 F.2d 867 (3rd

Cir. 1968) cert. den. 395 U.S. 903, 89 S.Ct. 1739, 23 L.Ed. 2d 217. In other words, the device

must be so lacking in substance as to be improper and collusive under Section 1359. McSparran

v. Weist, supra, 402 F.2d at 876. The transactions here, to the contrary, are legally valid business

changes supported by substantial business justification.

       As the facts set forth above establish, CSC and its members properly complied with the

laws of Pennsylvania and Delaware in connection with the transfer and conversion of the pertinent



                                                  20
         Case 2:21-cv-03046-ER Document 35 Filed 09/07/21 Page 21 of 22




rights of CSC based on valid business reasons resulting in an actual, binding, not feigned and not

merely colorable real party in interest in the form of a Delaware limited liability company with

two members that are both Delaware corporations with principal places of business in Delaware.

Diversity is absolute.

       WHEREFORE, Plaintiff prays that the Court deny the motion to dismiss, direct the

Defendants Imad and Bahaa Dawara to answer the Complaint in ten days and to enter default

judgment against the remaining defendants.

September 7, 2021


                                     GELLERT, SCALI, BUSENKELL & BROWN, LLC

                                                    /s/ Gary F Seitz
                                             By:    Gary Seitz
                                                    Attorney I.D. No.: 52865
                                             1628 John F. Kennedy Boulevard, Suite 1901
                                             Philadelphia, Pennsylvania 19103
                                             Ph: (215) 238-0011
                                             Fx: (215) 238-0016
                                             gseitz@gsbblaw.com
                                             Attorneys for Plaintiff




                                               21
        Case 2:21-cv-03046-ER Document 35 Filed 09/07/21 Page 22 of 22




                               CERTIFICATE OF SERVICE


       Gary F. Seitz, Esquire, counsel to Chestnut Street Consolidated, LLC (“Plaintiff”),

certifies that the foregoing Supplemental Brief was served on September 7, 2021 on counsel of

record by CM/ECF and on unrepresented parties by First Class U.S. Mail.




                                                           /s/ Gary F. Seitz
                                                           By: Gary F. Seitz
                                                           Attorney I.D. No.: 52865




                                               22
